PER CURIAM.
Plaintiff judgment creditor appeals from an order in the circuit court directing the clerk thereof to enter *54a satisfaction of the jdugment by reason of the debtor’s discharge in bankruptcy.
It is conceded that the debtor was discharged in bankruptcy and that the judgment in question had been scheduled as a debt and was within the terms of the discharge. The discharge in bankruptcy was not objected to nor was it appealed. The creditors now contend, however, that just before taking bankruptcy the debtor fraudulently conveyed real property to a brother who has since reconveyed the property to the debtor. The creditors allege that they did not discover the fraud until after the bankruptcy was concluded.
The present appeal accordingly seeks to litigate in the state courts the question of the fraudulent conveyance. The question is, however, barred. The record shows that in 1965 these same creditors filed a petition in the bankruptcy court seeking to reopen the bankruptcy on the ground of the same alleged fraud. The bankruptcy court, after an investigation on the merits, found no fraud, and denied the petition to reopen. No appeal was taken from the order denying the petition to reopen. The decision in the bankruptcy court, therefore, . is r.es judicata, and the circuit court properly ordered the judgment discharged.
Affirmed.